UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 7, 2013 HANSEN MEDICAL, INC. (Exact name of registrant as specified in charter) Delaware 001-33151 14-1850535 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 800 East Middlefield Road Mountain View, California 94043 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (650)404-5800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On August 7, 2013, Hansen Medical, Inc. issued a press release announcing second quarter and six-month 2013 financial results. A copy of the press release is attached as Exhibit 99.1 to this current report and is incorporated herein by reference. The information in this current report and in the accompanying exhibit shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained in this current report and in the accompanying exhibit shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by Hansen Medical, Inc, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release, dated August 7, 2013, entitled “Hansen Medical Reports Second Quarter and Six-Month 2013 Results”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HANSEN MEDICAL, INC. (Registrant) Date: August 7, 2013 /s/ PETER J. MARIANI Peter J. Mariani Chief Financial Officer
